Exhibit 10.14

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated the 12th day of August,
2019, by and between Daniel R. Pabon, an individual (hereinafter referred to as
the "Employee") and MEDICINE MAN TECHNOLOGIES, INC.(MMT), a corporation duly
organized under the laws of the state of Nevada and having its principal place
of business at 4880 Havana Street, Suite 201 South, Denver, Colorado 80239
(hereinafter referred to as the "Employer" or the "Company").

 

W I T N E S S E T H:

 

WHEREAS, the Employer desires to employ the Employee as its General Counsel,
under the terms of this Agreement and the Employee desires to become employed by
the Employer pursuant to the same, and;

 

WHEREAS, the Employee and the Employer desire to have their rights, obligations
and duties specified herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.        EMPLOYMENT. Upon execution of this Agreement Employee shall become a
full-time employee of Employer and shall devote a substantial amount of his time
necessary to properly effectuate the duties and obligations included herein to
the benefit of the Employer. During the term of Employee’s employment with the
Company, Employee shall report directly to the Company’s Chief Executive
Officer, or such other employee of the Company as determined in the Company’s
sole discretion

 

2.       TERM. The Employee’s employment hereunder shall be effective as of the
date of this Agreement and shall continue unless terminated pursuant to Section
4 of this Agreement.

 

3.       COMPENSATION.

 

a.       Employer agrees to pay to the Employee during the term of this
Agreement, a base gross salary of $220,000 per annum, payable in equal
installments on a bi-weekly basis, due and payable on those days of the month
where Employer customarily makes salary payments to its other employees.
Employer shall be responsible for deduction from each salary payment tendered to
Employee herein all applicable withholding and other employment taxes imposed by
state and federal tax regulations.

 

 

b.       The Company grants to Employee, effective as of the date of this
Agreement (the “Date of Grant”), the option to purchase all or any part of five
hundred fifty thousand (550,000) shares of the common stock of the Company (the
“Common Stock”) at a purchase price which shall equal the closing price of the
Company’s Common Stock as reported on the trading market in which the Common
Stock trades on the Date of Grant (the “Option”). The Option shall vest and
become exercisable in accordance with the following vesting schedule: (i)
137,500 shares of Common Stock subject to the Option will vest and become
exercisable on September 2, 2020; (ii) an additional 137,500 shares of Common
Stock subject to the Option will vest and become exercisable on September 2,
2021; (iii) an additional 137,500 shares of Common Stock subject to the Option
will vest and become exercisable on September 2, 2022 and (iv) an additional
137,500 shares of Common Stock subject to the Option will vest and become
exercisable on September 2, 2023, such that the Option shall be fully vested as
of such date.

 

 

 

 



 1 

 

 

c.       Notwithstanding the vesting schedule and conditions set forth above,
100% of the 550,000 shares of Common Stock subject to the Option shall vest and
become exercisable in the event of a “Change in Control.” For purposes of this
Agreement, “Change in Control” means (i) the purchase or other acquisition
(other than from the Company) by any person, entity or group of persons, within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Act”) (excluding for this purpose, the Company or its subsidiaries
or any employee benefit plan of the Company or its Subsidiaries), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of 50% or
more of either the then-outstanding shares of Common Stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or (ii) approval by the
stockholders of the company of a reorganization, merger or consolidation, in
each case with respect to which persons who were the stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of, respectively, the Common Stock and
the combined voting power entitled to vote generally in the election of
directors of the reorganized, merged or consolidated corporation’s
then-outstanding voting securities, or of a liquidation or dissolution of the
Company’s or of the sale of all or substantially all of the assets of the
Company.

 

d.       All shares of Common Stock issued pursuant to the Option to the
Employee under this Agreement may be liquidated at a daily rate of no more than
5% of the preceding five (5) day average volume of the Company’s Common Stock on
any given trading day. Notwithstanding the foregoing, the limits under this
leak-out provision do not apply in the event of a Change in Control of the
Company.

 

e.       During the term of the Agreement, the Employee shall be eligible to
participate in Company-established incentive, stock purchase, savings,
retirement (401(k)), and welfare benefit plans, including, without limitation,
group health, medical, dental, vision, life and disability insurance plans, in
the same manner and at the same levels as the Company makes such opportunities
available to the Company’s salaried employees.

 

f.       Employee shall be entitled to four (4) weeks of vacation (in addition
to customary United Stated federal holidays) during each contract year in which
he or she serves hereunder, which four (4) weeks includes the one-week period
between Christmas Day and New Years’ Day, which shall be a Company-wide closure
in accord with Company policies. Such vacation shall be taken at such time or
times as will be mutually agreed-upon between the Employee and the Company.

 

g.       Employee and Company anticipate that Employee may relocate from his
current residence to a residence in or around Denver, Colorado due to Employee’s
employment with the Company. The Company shall reimburse Executive for the
expenses (the “Relocation Expenses”) related to Employee’s relocation in an
aggregate amount that is approved, in advance of the occurrence of such
expenses, by the Company. The Company shall have no duty to reimburse Employee
for any Relocation Expenses until such aggregate maximum amount has been
approved by the Company.

 

h.       Employee and Company understand that until Employee has relocated to
Denver, CO, Employee shall commute at certain times to the Company’s offices in
Denver, Colorado from Franklin, Tennessee. Employee and Company agree that the
Company shall reimburse Employee for expenses related to such travel, including
flights and hotels or alternative housing arrangements (the “Travel Expenses”)
for a year from the date of this Agreement. After such time, and if Employee has
not relocated, Employee shall no longer be reimbursed for Travel Expenses. The
reimbursement amounts related to any such Travel Expenses must be agreed-upon in
writing by the Company. Notwithstanding the foregoing, Employee shall have a
duty to mitigate the Travel Expenses by acquiring travel and accommodations in
accordance with any Company policies related to employee travel, and to use
reasonable efforts in relocating to Denver, Colorado in connection with Section
3(g) at a time earlier than the one-year anniversary of this Agreement.

 

4.       TERMINATION.

 

a.       This Agreement may be terminated upon the happening of any of the
following events:

 

 

 

 



 2 

 

 

i. Whenever the Employer and the Employee shall mutually agree to termination in
writing;

 

ii. Employer may at any time during the term of employment, by written notice,
terminate this Agreement and discharge the Employee for Cause (as defined
below), whereupon Employer's obligation to pay all compensation and other
benefits (including severance amounts, insurance coverage, medical and
hospitalization plan benefits and management incentive plan payments, if any,
under this Agreement) shall cease as of the date of termination, unless
determined otherwise by the Board of Directors.

 

As used herein, termination for Cause shall mean the Employee has (a) committed
an act constituting dereliction of duties or gross negligence; (b) committed a
material breach of any provision of this Agreement or any obligation to the
Company that, if curable, has not been cured by Employee within thirty (30) days
of written notice from the Company describing such breach in reasonable detail;
(c) engaged in dishonest, illegal conduct or misconduct which in each case has a
material and adverse impact on the reputation, business, business relationships,
financial condition or economic prospects of the Company; (d) refused, after
notice thereof, to perform specific lawful directives of the Chief Executive
Officer; (e) failed to comply with the Company’s written policies or rules
during the term of this Agreement; (f) misappropriation by the Employee of any
money or other assets or properties of the Company or its subsidiaries outside
of his specific purview; (g) the willful and unauthorized disclosure by the
Employee of any Company trade secrets or financial information or data which has
resulted, or is likely to result, in material and demonstrable damage to
Employer; (h) the commission by the Employee of an act constituting a conflict
of interest; (i) in the event Employee becomes aware of any dishonest activities
of any other employee of the Employer and Employee fails to undertake proper and
sufficient actions to protect the Employer therefrom; (j) been convicted of or
entered a plea of guilty or nolo contendere to a crime that constitutes a felony
(or state law equivalent) or a crime that constitutes a misdemeanor involving
moral turpitude, if such felony or other crime is work-related, materially
impairs the Employee's ability to perform services for the Company or results in
material/reputational or financial harm to the Company or its affiliates.

 

iii. Upon termination without Cause, the Employee shall be entitled to the
following: (A) twelve (12) months of base gross salary payable in accordance
with the normal payroll practice of the Company as if such Employee was employed
by the Company during such twelve (12) months, (B) any earned but unpaid bonus;
(C) the number of shares of Common Stock subject to the Option which would have
vested, had the Employee maintained employment with the Company, through the
subsequent September 3rd following the date on which the termination without
Cause occurred and (D) provide or reimburse Employee during the twelve-month
period for the same or substantially the same medical, dental, long-term
disability and life insurance pursuant to Section 3(f) to which Employee was
entitled hereunder as of the date of termination, provided, however, that in the
case of such medical and dental insurance, that Employee makes a timely election
for continuation coverage under COBRA.

 

b.       Upon termination for Cause as outlined in Paragraph 4(a) of this
Agreement, the Employee shall not be entitled to receive any benefits of
severance pay, unless determined otherwise by the Company.

 

c.       In the event the Employee decides to leave the employ of the Employer;
the Employee agrees and shall give to the Employer at least thirty (30) days
advance written notice of the date of his last day of employment.

 

5.        RECORDS.

 

Upon termination of this Agreement, Employee shall not be entitled to keep or
preserve records of the Employer. Employee hereby acknowledges a duty to
Employer to cause to be kept and maintained accurate records of the Employer's
business. The Employee shall at any time be entitled to receive copies of his
personnel files with ten (10) days’ notice to the Employer, noting that should
this provision be utilized only the most recent files not provided in any
earlier request shall be provided. This prohibition does not include any
relevant employee files or records of the employee.

 

 

 

 



 3 

 

 

6.        NON-SOLICITATION/NON-COMPETE.

 

In consideration of the numerous mutual promises contained herein between the
Company and Employee, Employee, for his or himself and for or on behalf of any
person or business entity in the United States (the “Non-Compete Jurisdiction”)
engage in any of the following activities:

 

a.       Upon the Employee's termination of his employment with the Employer
(voluntary or involuntary) and within one (1) year from the date of the
termination of said employment, said Employee shall not (i) solicit any business
from any customers or accounts of the Employer. The Employee shall not assist
any third parties in soliciting the business of any customers or accounts of the
Employer; and (ii) directly or indirectly, on his own behalf or on behalf of any
other person or entity, whether as an owner, director, officer, partner,
employee, agent or consultant, for pay or otherwise, render services to or
engage with any person or entity (or on Employee’s own behalf, if the Employee
is self-employed) that is engaged in the same business of the Company, nor shall
Employee become interested in any such business, directly or indirectly, as an
individual, partner, shareholder, member, manager, director, officer, principal,
agent, employee, trustee, consultant, contractor or in any other relationship or
capacity unless such practice described in 6.(a.)(ii) in this Agreement is in
violation of the Colorado Rules of Professional Conduct; provided, however, that
nothing contained in this paragraph shall be deemed to prohibit Employee from
acquiring, solely as an investment, up to four percent (4%) of the outstanding
shares of capital stock of any corporation whose shares are publicly traded;
and, for a period of one (1) year following the date upon which Employee ceases
being an employee, solicit, induce, recruit, or participate in soliciting any
individual who was employed by the Company at any time in the last one (1) year.

 

b.        In the event the Employee fails to comply with any provisions herein,
the Employee hereby authorizes the Employer to obtain a Restraining Order which
would restrain and enjoin the Employee or any third party being assisted by said
Employee in soliciting business (other than employment) from any accounts or
customers of the Employer. Should Employee desire to pursue an employment
opportunity with any customer of the Employer, written consent of the Employer
must be obtained. Such consent shall not be unreasonably withheld.

 

c.        Employee hereby acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration of the provisions of this Section 6
are reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company.

 

7.        PROPRIETARY AND CONFIDENTIAL INFORMATION.

 

a.       For purposes herein, Employer's proprietary and confidential
information and trade secrets (hereinafter "Proprietary and Confidential
Information") includes:

 

i. Information concerning Employer's business, product development, marketing
analysis, and related information including prices, terms and other trade
secrets related to Employer's customer lists and customers' business affairs,
and related information;

 

ii. Discoveries, concepts and ideas; techniques and processes, whether
copyrightable or not, including, but not limited to, techniques, data and
improvements thereof, concerning present or future activities of Employer; and
any products, potential products or prototype concepts of Employer;

 

iii. Information relating to research, development, invention, purchasing,
merchandising and marketing;

 

iv. Any proprietary and confidential information relating to research and
development undertaken by Employer, its successors and assigns;

 

 

 

 



 4 

 

 

v. Proprietary and confidential information shall not include information which
is: (a) of record in the files of Employee at time that Employer's Proprietary
and Confidential Information is disclosed to Employee and received from
Employer; or (b) either has become or becomes available to the public through no
fault of Employee; or (c) is received by Employee, from any third party which
has the right to disclose it.

 

b.       With respect to its Proprietary and Confidential Information as defined
in (a), above, Employer retains all rights and interest, which rights include
but are not limited to: patent, process patent, copyright, trademark, trade
secret or any other form of proprietary right. Employee agrees that all
Proprietary and Confidential Information of Employer is protected by law, and
may not be used or disclosed by Employee. Employee agrees to safeguard
Employer's Proprietary and Confidential Information with no less care than he
would reasonably use in safeguarding his own valuable proprietary information
and trade secrets. Employee agrees to take appropriate steps to preserve the
complete confidentiality of Employer's Proprietary and Confidential Information
by all appropriate measures.

 

c.       Employee agrees that except as expressly required by Employer in
performance of his duties for Employer, he will:

 

i. never copy or duplicate Employer's Proprietary and Confidential Information,
nor allow anyone else to copy or duplicate the same, without the express written
permission of Employer or in consideration of simple maintenance of professional
files maintained confidentially by the Employee;

 

ii. never directly or indirectly use, sell, disseminate, disclose, lecture upon,
publish articles concerning, or otherwise convey or communicate to any person
other than Employer's employees, any of Employer's Proprietary and Confidential
Information unless authorized by their supervisor;

 

iii. never create or attempt to create or permit others to create or attempt to
create, by any means, all or part of Employer's Proprietary and Confidential
Information without the authorization of the Officer Team;

 

iv. upon termination of this agreement Employee shall return all of Employer's
Proprietary and Confidential Information which is within Employee's possession
or control at that time to Employer and, upon request by Employer, certify in
writing to Employer that all information has been returned.

 

v. Employee agrees to notify Employer immediately upon learning of any
unauthorized possession, use or knowledge of Employer's Proprietary and
Confidential Information to which Employee has had access under this Agreement.
Employee will promptly furnish Employer all known details of such unauthorized
possession, use or knowledge, which will assist in preventing the recurrence of
such unauthorized possession, use or knowledge, and will cooperate with Employer
in any litigation against any parties undertaken by Employer to protect its
rights to its Proprietary and Confidential Information. Employee's compliance
with this subparagraph shall not be construed as a waiver of any of Employer's
rights under this Agreement.

 

d.       In the event of a breach or threatened breach by Employee of the
provisions of this Agreement, Employer shall be entitled to an injunction
restraining Employee from such breach, and Employer may also pursue any and all
other remedies available to it for threatened or actual breach, including
recovery of damages from Employee.

 

8.        SEVERABILITY. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the terms of this Agreement, the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected thereby, and in
lieu of each such illegal, invalid and unenforceable provisions there shall be
added automatically as part of this Agreement a provision similar in terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

 

 

 



 5 

 

 

9.        MANDATORY ARBITRATION. Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in accordance with the Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. Such
Arbitration shall take place in the City and County of Denver, Colorado.

 

10.        ATTORNEYS FEES AND COSTS. In the event of a dispute arising between
the parties hereto, and said dispute becomes subject to any arbitration and/or
litigation relating to the rights, duties and/or obligations arising out of this
Agreement, the prevailing party in such action shall be entitled to recover all
applicable costs of said action, including but not limited to, reasonable
attorney’s fees.

 

11.        AMENDMENTS. This Agreement may only be amended by the mutual consent
of all the parties hereto, which Amendment shall be in writing duly executed by
the parties.

 

12.        ENTIRE AGREEMENT. This Agreement constitutes the entire understanding
and agreement between the parties hereto with regard to all matters herein.
There are no other agreements, conditions or representations, oral or written,
express or implied, with regard thereto.

 

13.        JURISDICTION. This Agreement shall be construed in accordance with
the laws of the State of Colorado.

 

14.        NON-WAIVER. A delay or failure by either party to exercise a right
under this Agreement, or a partial or single exercise of that right, shall not
constitute a waiver of that or any other right herein.

 

15.        BINDING EFFECT. The provisions of this Agreement shall be binding
upon and inure to the benefit of both parties and their respective successors
and assigns.

 

16.        PRIOR AGREEMENTS. This Agreement supersedes and replaces all prior
agreements and understandings, whether written or oral.

 

17.        SECTION 409A. This Agreement and the various provisions within it are
intended to either be exempt from or to meet the requirements of Section 409A of
the Code, and shall be interpreted and construed consistent with that intent. To
that extent the following apply:

 

a.       Payments with respect to reimbursements of expenses or benefits or
provision of fringe or other in-kind benefits shall be made on or before the
last day of the calendar year following the calendar year in which the relevant
expense or benefit is incurred. The amount of expenses or benefits eligible for
reimbursement, payment or provision during a calendar year shall not affect the
expenses or benefits eligible for reimbursement, payment or provision in any
other calendar year.

 

b.       A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A of the Code and, for purposes of any such provision of this letter
agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.”

 

c.       Notwithstanding any other payment schedule provided herein to the
contrary, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code, then with regard to any payment that is considered “nonqualified
deferred compensation” under Section 409A of the Code payable on account of a
“separation from service,” such payment shall be made on the date which is the
earlier of (A) the expiration of the six-month period measured from the date of
the Employee’s “separation from service”, and (B) the date of the Employee’s
death (the “Delay Period”) to the extent required under Section 409A of the
Code. Upon the expiration of the Delay Period, all payments delayed pursuant to
this Section 17 (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to the Employee
in a lump sum, and all remaining payments due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein.

 

 

 

[Signature page follows]

 

 

 6 

 



 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date set
forth above.

 

 

 

MEDICINE MAN TECHNOLOGIES, INC.

 

 

/s/ Andy Williams                                                    

Andy Williams, CEO

 

 

/s/ Daniel R. Pabon                                                  

Daniel R. Pabon, Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 7 

